Motion by Sylvia Martin, testator’s widow, individually and as executrix of his last will and testament, to have this court, pursuant to statute (Surrogate’s Ct. Act, § 10), designate a Supreme Court Justice to exercise all the powers and jurisdiction of the Surrogate of Kings County with respect to the four proceedings above entitled now pending in the Surrogate’s Court and with respect to all other proceedings which may be instituted in relation to this estate. Motion denied. The Surrogate, on February 6, 1961, prior to the making of this motion, had already filed his certificates of disqualification in the pending proceedings. As of such date this court had not made any designation of a Supreme Court Justice pursuant to the statute. Therefore, under the self-operative provisions of the statute, the Supreme Court Justice assigned to hold the Special Term for Motions *498in Kings County, automatically became vested with the powers and jurisdiction of the Surrogate as to such pending matters. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.